



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chemama, 2014
    ONCA 220

DATE: 20140326

DOCKET: C46851, C48632, C49626,

C52177, C52178 and M40675

Sharpe, Cronk and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Erich Chemama

Appellant/Applicant

Erich Chemama, in person

Greg Skerkowski, for the respondent

Heard: March 13 and 14, 2014

ENDORSEMENT

[1]

There are six matters before this court for determination: (1) an
    application to review the decision of MacPherson J.A. of this court, dated
    November 2, 2011, dismissing an application for an extension of time to file a
    notice of appeal (M40675); (2) an appeal from the order of T. Ducharme J.,
    dated April 10, 2008 (C48632); (3) appeals from the convictions entered by D.P.
    Cole J., dated May 26, 2010 (C52177), M. Green J., dated May 6, 2010 (C52178),
    and G. Sparrow J., dated October 15, 2008 (C49626); and (4) an appeal from the
    order of A. Campbell J., dated March 15, 2007 (C46851), dismissing an
    application for a stay of proceedings.  These reasons address all these
    matters.

Request for an adjournment

[2]

When this matter came before us on March 13, the appellant requested an
    adjournment. We granted a brief adjournment of all the proceedings now before
    us because we were concerned that the appellant may not have received the
    Crowns factum.

[3]

However, we refused to adjourn the proceedings pending the application
    the appellant stated that he intends to bring to the Supreme Court of Canada for
    leave to appeal from the decision of another panel of this court dismissing his
    appeal from the dismissal of his application to have counsel appointed pursuant
    to s. 684.

[4]

In view of the concern the appellant expressed with respect to Mr.
    Santoros involvement as
amicus
, and without commenting in any way on
    the merits of that concern, we discharged Mr. Santoro as
amicus
on
    these files. We removed his factum and his brief of authorities from our
    consideration.

[5]

Because the appellant complained that he did not have all the materials,
    we provided him with a full set of materials even though we were satisfied that,
    with the possible exception of the Crowns factum, there had been adequate
    proof of service of these materials.

[6]

We then adjourned the hearing to 2:00 pm on March 14.

Section 684 application

[7]

At the commencement of the oral hearing on March 14, Mr. Chemama brought
    yet another s. 684 application to have counsel appointed. We dismissed that
    application for the following reasons.

[8]

The issue of appointment of counsel pursuant to s. 684 on the appeals now
    before the court has been the subject of numerous applications and decisions of
    this court. We see no reason to revisit the issue at this point.

[9]

The appellant has had the benefit of more than one s. 684 order. He has
    consistently frustrated the efforts of this court to provide him with
    representation by discharging the counsel who have been appointed. In his
    application, he asserts that the discharge of Mr. Santoro as
amicus
requires new counsel to be appointed pursuant to s. 684. The sole basis for the
    dismissal of Mr. Santoro was that the appellant himself objected to his
    continued participation in these proceedings.

[10]

Finally,
    we were satisfied that it would not be unfair to the appellant to hear these
    appeals without appointing counsel given the assistance the appellant has
    received to date, the inmate appeal procedure and the relatively
    straight-forward nature of the issues raised in these proceedings.

M40675
     Review of Decision of Justice J. MacPherson, dated November 2, 2011

[11]

By
    order dated November 2, 2011, MacPherson J.A. of this court dismissed the
    applicants application for an extension of time to appeal his convictions for
    sexual assault and forcible confinement in February 2001 on the grounds of unexplained,
    exceptional delay  seven and one-half years  and lack of serious merit in the
    proposed appeal.

[12]

Assuming,
    without deciding, that we have jurisdiction to entertain this review
    application, we see no error in MacPherson J.A.s ruling nor any special
    circumstances that would justify intervention with his decision by this Panel. 
    On the record before him  and before this Panel  the applicant failed to
    demonstrate a
bona fid
e intention to appeal within the requisite time
    frame.  As observed by MacPherson J.A., the applicants delay was extraordinary
    and unexplained.  Moreover, like MacPherson J.A., we are not satisfied that the
    applicants proposed grounds of appeal are of sufficient merit to warrant the
    granting of the requested time extension.

[13]

The
    review application, therefore, is dismissed.

C48632  Appeal from Order of Justice T. Ducharme, dated
    April 10, 2008

[14]

By order dated April 10, 2008, T. Ducharme J. of the Superior Court of
    Justice prohibited the appellant from filing multiple copies of any
    applications in the Superior Court without leave of a judge of that court.  The
    appellant applied to review that order before Nordheimer J. of the Superior
    Court on April 15, 2008.  Justice Nordheimer dismissed the review application,
    holding that the applicable review route was by way of an appeal to this court.

[15]

Justice
    Ducharmes challenged order was a procedural order based on the inherent
    authority of the Superior Court to control its own process.  We see no
    jurisdictional or other error in Ducharme J.s order.  There is no explanation proffered
    by the appellant for his perceived need to repeatedly file duplicative
    materials in the Superior Court.  It was, therefore, entirely within Ducharme
    J.s discretionary authority to prohibit the appellant from continuing to do
    so.  There is no basis for appellate interference with his order.

[16]

This
    appeal is dismissed.

C52177,
    C52178 and C49626  Appeals from Convictions entered by Justices D.P. Cole (May
    26, 2010), M. Green (May 6, 2010) and G. Sparrow (October 15, 2008)

[17]

On
    May 26, 2010, the appellant pleaded guilty before D.P. Cole J. of the Ontario Court
    of Justice to uttering death threats.  On May 6, 2010, he pleaded guilty before
    M. Green J. of the Ontario Court of Justice to two counts of criminal
    harassment, two counts of obstructing police, and six counts of failing to
    comply with the terms of his probation.  Finally, on October 15, 2008, the
    appellant pleaded guilty before G. Sparrow J. of the Ontario Court of Justice
    to one count of forcible entry, one count of mischief, one count of attempting
    to obstruct justice, one count of public mischief, and two counts of
    obstructing police.  He appeals against the convictions that followed on the
    basis, in each case, that his guilty pleas were invalid.

[18]

The
    onus rests on the appellant to show that his guilty pleas were invalid.  To
    constitute a valid guilty plea, the plea must be voluntary, unequivocal and
    informed.  The accused must be aware of the nature of the allegations made
    against him or her, the effect of the plea, and the consequences of the plea. 
    See
R. v. T.(R.)
(1992), 17 C.R. (4th) 247.

[19]

We
    have reviewed the transcript of the plea hearings in each of these three
    appeals.  In each case, the presiding judge conducted the requisite plea
    inquiry  in detailed or summary fashion  to ensure that the appellants
    guilty pleas were voluntary, unequivocal and informed.  The record in each
    proceeding confirms that these prerequisites were met in each case.  Moreover,
    it is clear from the transcript of each proceeding that the appellant was aware
    of the charges against him, and the effect and consequences of his plea.  The
    appellant, therefore, has failed to establish that his guilty pleas were
    invalid.

[20]

The
    appellant maintains that he was medically unfit at the time he entered the
    relevant guilty pleas and that, as a result, he did not have the necessary
    operating mind to plead guilty.

[21]

We
    reject this contention.  The appellant provided no evidence to support his claim
    that he was medically incapacitated or unfit at the time of his guilty pleas.  It
    is apparent from the records that none of the presiding judges perceived a lack
    of capacity to enter a valid plea.  Further, and importantly, nothing in the
    relevant transcripts suggests that the pleas at issue were other than
    voluntary, informed and unequivocal.  To the contrary, the transcripts confirm
    that the appellant pleaded guilty in each proceeding because that is what he
    wanted to do.

[22]

These
    three appeals are dismissed.

C46851
     Appeal from Order of Justice A. Campbell, dated March 15, 2007

[23]

The
    final matter now before this court is an appeal from the order of A. Campbell
    J. of the Superior Court of Justice, dated March 15, 2007, dismissing the
    appellants application for a stay of proceedings against him in the Ontario
    Court of Justice on charges that he and his mother attempted to obstruct the
    course of justice and counseled a witness to commit perjury.

[24]

We
    see no basis for interference with Campbell J.s discretionary decision to deny
    a stay order.  Under the terms of the impugned order, the appellant was
    expressly entitled to renew his stay motion before the trial judge at his trial
    on the obstruct justice and counsel perjury charges.  He has launched an appeal
    from that trial judgment and his appeal is pending.

[25]

In
    these circumstances, there is no merit to this appeal and it is also dismissed.

Dispositions

[26]

A copy of these reasons shall be placed in the court file for each of
    M40675, C48632, C52177, C52178, C49626 and C46851.

Robert J. Sharpe J.A.

E.A.
    Cronk J.A.

Paul
    Rouleau J.A.


